Case 2:14-cv-11760-VAR-RSW ECF No. 41 filed 09/21/20                   PageID.3242       Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 JOHN SAMUEL BURTON, #358780,

                       Petitioner,

                                                      CASE NO. 2:14-CV-11760
 v.                                                   HONORABLE VICTORIA A. ROBERTS

 DEWAYNE BURTON,

                   Respondent.
 __________________________________/

                ORDER DENYING PETITIONER’S MOTION FOR A
              CERTIFICATE OF APPEALABILITY AND DENYING HIS
           APPLICATION TO PROCEED IN FORMA PAUPERIS ON APPEAL

        This matter is before the Court on Petitioner’s Motion for a Certificate of Appealability and

 his Application to Proceed In Forma Pauperis on Appeal concerning the Court’s May 28, 2020

 decision denying his Amended Petition for a Writ of Habeas Corpus. The Court, however, denied

 a Certificate of Appealability and denied leave to proceed in forma pauperis on appeal when it

 denied habeas relief. The Court finds no reason to reconsider that decision. A motion for

 reconsideration which presents issues already ruled upon by the Court, either expressly or by

 reasonable implication, will not be granted. See Hence v. Smith, 49 F. Supp. 2d 547, 550 (E.D.

 Mich. 1999); Czajkowski v. Tindall & Assoc., P.C., 967 F. Supp. 951, 952 (E.D. Mich. 1997).

 Petitioner fails to meet his burden of showing a palpable defect by which the Court has been misled

 or his burden of showing that a different disposition must result from a correction thereof, as

 required by Local Rule 7.1(h)(3). The Court properly denied habeas relief and properly denied a

 Certificate of Appealability and leave to proceed in forma pauperis on appeal. Accordingly, the

                                                 1
Case 2:14-cv-11760-VAR-RSW ECF No. 41 filed 09/21/20                  PageID.3243      Page 2 of 2




 Court DENIES Petitioner’s Motion for a Certificate of Appealability and his Application to Proceed

 In Forma Pauperis on Appeal. This case is closed.

        IT IS SO ORDERED.



                                                     s/ Victoria A. Roberts
                                                     VICTORIA A. ROBERTS
                                                     UNITED STATES DISTRICT JUDGE

 Dated: September 21, 2020




                                                 2
